The Chancellor:
This case is brought before the court upon exceptions to the report of the Auditor of the 26th of the past month, and the several questions argued will be briefly considered.
The exception of the Farmers Bank, founded upon the omission of the Auditor to assign to the exceptant out of the proceeds of the mortgaged real estate, the value, whatever it was, of the contingent dower right of Mrs. Matilda E. Green, I think well taken, and this exception is sustained.
The next question involves the construction which should be put upon the resolution of the General Assembly, passed at December session, 1846, No. 64. Tt purports, upon its face, to be a resolution in favor of ¥m. S. Green, Robert Welch of *354Ben., and Samuel Brown, Jr., and it appears by the proceedings in the cause that the two latter were sureties for the former, and that judgments were recovered against them all jointly for debts due the state.
These resolutions have received a construction by the Court of Appeals, but I do not understand the interpretation put upon them by that tribunal, warrants the view now taken of them by the counsel of the parties having interests hostile to the state. The question before the Court of Appeals was between Brown and Welch, and the state, and had reference to the extent of the credits which should be given upon the judgments against those parties as the sureties of Green. And it is perfectly manifest from the opinion of the Court of Appeals that all the credits to which, in their view, those parties were entitled, were to be credited upon these particular judgments, and that they never contemplated credits exceeding their amount.
But the point now urged is, that according to the true interpretation of these resolutions, Green, the principal debtor, was entitled to credits going beyond the amount of the judgments mentioned therein, and that the excess, after satisfying them, shall be applied in part extinguishment of other claims due by him to the state. This position, I am persuaded, cannot be maintained, it being to my mind very clear that the legislature never contemplated such a result. On the contrary, the credits which the resolutions direct shall be given are specifically and in terms applied to the judgments of the state against Green, Welch and Brown.
These credits, it will be recollected, at least so far as the interest and commissions are concerned, are mere gratuities to the defendants, Green and his sureties, the state receiving no valuable consideration for them of any description. They are the mere grant of a bounty by the state, and I hold the doctrine to be very clear, that whatever the rule of interpretation may be with regard to grants by the state upon a valuable consideration, and without deciding whether the construction of such grants, and the deeds of individuals should be different, *355the construction of a gratuitous grant by the state must be restricted to its obvious and plain intent. The grant of a donation flowing from the bounty of the government must be construed most favorably for the government. See Mr. Justice Story’s opinion in the case of Charles River Bridge vs. Warren Bridge, 11 Peters, 590, 597.
If the view of the counsel who urge this construction bo correct, then it would follow that if the state had no other claims against Green than the judgments mentioned in the resolutions, that the excess of the credits after satisfying those judgments, would have to be paid him out of the treasury in money. This consequence would bo inevitable, though the provision in the resolutions that the defendants should not be re-> lieved from the payment of costs and commissions to the state’s attorney, show clearly that in no event did the state purpose to pay anything out of the treasury.
I do not deem it necessary to go into a critical examination of the language of the resolutions, because I think the general intent is sufficiently obvious to make this unnecessary, but I think it quite apparent that when the legislature spoke of crediting Wm. S. Green with commissions which had been withheld from him because of his delay in paying the money due from him into the treasury within the time limited by law, they never supposed they were directing him to bo credited with commissions on moneys which he not only had delayed to pay, but which he has not paid to this day. The law says, that if the county clerks do not pay into the treasury within a limited time the money received by them for the state, they shall not be allowed the commissions to which otherwise they would bo entitled. In other words, their commissions shall be withheld. Mr. Green had omitted to pay in time, and when he came to pay subsequently, the treasurer withheld the commission. lie withheld it because of the delay in making the payment, and it was the commissions thus withheld which the legislature intended should be credited, and in my opinion, to push the resolution further, and construe it to mean that credits were to be given upon moneys which never had been paid at all, *356would be to carry it much beyond the meaning of those who passed it.
It seems two judgments were rendered against ¥m. S. Green on the 17th of April, 1837, one at the suit of the state, the other at suit of Nicholas J. Watkins. They were rendered on cases filed and docketed by consent, that of the state, however, standing first upon the docket. The question submitted is, how are these judgments to be paid ? Shall they come in and be paid pari passu, or is the state entitled to priority in payment, assuming that the parties, in virtue of their judgments, stand in equali jure, which they do if the judgments are to be regarded as eotemporaneous.
Now, I take it to be well settled that the state, by the common law, is entitled to such priority, and that whenever she and a citizen have claims in equal degree, and a conflict arises by death or the act of the party not leaving enough to pay his debts, the claim of the citizen must yield to the right of the state. 2 3. Sf MeH., 198; 3 3. Mo3., 171; 1 3. jf J., 417. This principle was affirmed by the late chief justice of the Court of Appeals, in the elaborate and able opinion delivered by him in the case of The State vs. The Bank of Maryland, 6 Gill & Johns., 205, 226. It was said in that case, ‘•‘that the priority of the state is a rule only in the distribution of the property of the debtor, requiring the debt due to the state to be paid first where the individual creditor has no antecedent lien overreaching it.” The state, then, is entitled to her priority, unless there is an antecedent lien, and here there is none. I am of opinion, therefore, that the judgment of the state of April term, 1837, is entitled to a priority over that of Nicholas J. Watkins, rendered at the same term.
Ordered, that the case be, and the same is hereby referred to the Auditor, with directions to state a further account in which the Farmers Bank of Maryland shall be credited with such sum of the proceeds of the mortgaged real estate as may, according to the tables, be an equivalent for the contingent dower interest of Mrs. Matilda E. Green, the widow of William S. Green, she having relinquished her dower to said bank.
[No appeal was taken in this case.]
Boyle, for the State.
A. Randall, for the Farmers Bank.
Taos. S. Alexandeb, for Defendants.
He will then correct his statement of the claim of the state of Maryland, according to the treasurer’s statement, No. 1, filed on the 16th instant, and will also credit the judgments against Green, Welch and Brown, in conformity with the agreement of the counsel, filed on the 22d instant.
The residue of the proceeds of the mortgaged real estate, after deducting and appropriating to the bank the value of the contingent dower interest will bo applied to the payment of the claims of the state, founded upon its judgments of October term, 1886, and April term, 1837, and any balance which may remain of said proceeds after satisfying those judgments will bo applied to the payment of the judgment of Nicholas J. Watkins, of April term, 1837.
All exceptions at variance with this order are overruled.